Order entered July 7, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00379-CV

 DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH
             AND HOSPITAL SYSTEM, Appellant

                                         V.

                         SHERI KOWALSKI, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-03723-E

                                      ORDER

      The deadline for filing appellant’s opening brief in this accelerated appeal

was triggered before a complete copy of the appellate record had been filed. As of

July 6, 2021, it appears the record is complete. Accordingly, we RESET the

deadline for appellant’s brief from July 6, 2021 to July 26, 2021.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE